*105OPINION OF THE COURT
Per Curiam.
By decision and order on motion of this Court dated July 12, 2013, the respondent was immediately suspended from the practice of law pursuant to 22 JNTYCRR 691.4 (1) (1) (i), the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against him based on a petition dated February 5, 2013, and the issues raised were referred to the Honorable Charles J. Thomas, as Special Referee, to hear and report.
On March 29, 2013, the respondent pleaded guilty, in the County Court, Ulster County, to forgery in the second degree in violation of Penal Law § 170.10 (5), a class D felony. On March 31, 2013, he was sentenced to a five-year period of probation and 30 days of incarceration to be served on weekends.
Although served with a copy of the papers constituting this motion, the respondent has neither submitted a response nor requested additional time in which to do so.
By virtue of his felony conviction, the respondent was automatically disbarred and ceased to be an attorney as of March 29, 2013, pursuant to Judiciary Law § 90 (4) (a).
Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b), is granted, to reflect the respondent’s automatic disbarment on March 29, 2013. The disciplinary proceeding previously authorized by decision and order on motion dated July 12, 2013, is discontinued.
Eng, PJ., Mastro, Rivera, Skelos and Dillon, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Sean McCaffrey, admitted as Sean Francis McCaffrey, is disbarred, effective March 29, 2013, and his name is now stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Sean McCaffrey, admitted as Sean Francis McCaffrey, shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Sean McCaffrey, admitted as Sean Francis McCaffrey, is commanded to continue to desist and *106refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application, or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Sean McCaffrey, admitted as Sean Francis McCaffrey, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f); and it is further,
Ordered that the disciplinary proceeding previously authorized by decision and order on motion dated July 12, 2013, is discontinued.